Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 09/27/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejection is overcome because claim 36 was cancelled. 
Claims 21-35, 37 and 39-41 are pending; claims 1-20, 36 and 38 are cancelled. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 30-32, 34-35, 37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkinson (U.S. 5,056,603) in view of Brilmyer (U.S. 2013/0146603).
Regarding claim 21, Parkinson teaches a fire and smoke containment and extinguishing apparatus comprising: a bag (bag 1) permanently sealed on all edges except one edge (as seen in Fig 2, all edges except the top edge are sealed), said except one edge is reversibly sealable (top side is sealable and unsalable through fastening strips 18 and 19), said bag comprising an inner recess (defined by inside of bag 1) defined by two or more walls (side walls 10) formed by said permanently sealed edges (as seen in fig 2), said inner recess is of size to receive and contain a battery operated device producing fire, smoke, toxic fumes, excess heat or combinations thereof (bag 1 is capable of receiving any device inside its recess, including a device that might cause a fire or smoke, as claimed. Such devices could be computers, battery powered lighters, etc.) through said except one edge (top edge can be opened to receive a device), said inner recess inhibits fire, smoke, fumes, excess heat or combinations thereof inside said inner recess from passing outside said fire and smoke containment and extinguishing apparatus (bag 1 is configured to be fire resistant and gas-tight – col 1, line 35-43; therefore, if there is a fire inside the bag, the device has the capability of preventing fires from passing outside the apparatus), said except one edge comprising one or more seals (18 and 19) for 
	Brilmyer teaches a fire containment case for a battery operated device having a filter system (24) hat vents treated gasses (i.e. filtered gasses) to the atmosphere through vents (25), as disclosed in paragraph 0020. This relieves pressure from inside the container. 
	Parkinson and Brilmyer are analogous art because they both teach a container mechanism for extinguishing fires inside the container. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Brilmyer to provide a vent system to filter harmful gasses that may cause injury or illness to people around the device (as disclosed in par 0020 of Brilmyer), this would render the apparatus of Parkinson safer for public use.  
Note: all references made in parenthesis hereafter are referencing Parkinson, unless otherwise stated. 
Regarding claim 22, Parkinson and Brilmyer teach the apparatus of claim 21, wherein said two or more walls defining said inner recess comprise two or more layers of materials (each side wall 10 comprises a layer of material; two layers are present).
Regarding claim 23, Parkinson and Brilmyer teach the apparatus of claim 21, wherein said one or more seals comprise a closure selected from the group consisting of zipper, straps, 
Regarding claim 24, Parkinson and Brilmyer teach the apparatus of claim 23, wherein said one or more seals is a hook and loop closure (as seen in Fig 2, 18 and 19 Velcro, which is a type of hook and loop).
Regarding claim 25, Parkinson and Brilmyer teach the apparatus of claim 21, further comprising a flap (5) covering said one or more seals (as seen in Fig 2).
Regarding claim 26, Parkinson and Brilmyer teach the apparatus of claim 25, wherein the flap covering comprises a hook and loop closure (as seen in Fig 2, the flap 5 comprises closure 16 and 17, which are Velcro, i.e. hook and loop).
Regarding claim 27, Parkinson and Brilmyer teach the apparatus of claim 21, wherein said fire extinguishing agent is at least one of a gas, foam, dry chemical, gel, water, other liquid, clean agent, wet chemical or combinations thereof (heat retardant 40 is defined as a gas – col 2, lines 50-61).
Regarding claim 30, Parkinson and Brilmyer teach the apparatus of claim 27, wherein said fire extinguishing agent comprises water, other liquid, or a combination thereof (the fire extinguishing agent comprising a liquid – col 2, lines 34-43).
Regarding claim 31, Parkinson and Brilmyer teach the apparatus of claim 28, wherein said fire extinguishing agent is in communication with said inner recess (as seen in Fig 2 and 3, agent is inside cylinder 30).
claim 32, Parkinson and Brilmyer teach the apparatus of claim 27, wherein said fire extinguishing agent is within said walls of said inner recess (as seen in Fig 2 and 3, agent is inside cylinder 30).
Regarding claim 34, Parkinson and Brilmyer teach the apparatus of claim 33, wherein said inner recess is sized to receive any one of laptop computers, tablet devices, e-readers, cell phones, smart phones, mp3 players, digital cameras, digital video cameras, curling irons, personal video games systems or combinations thereof (bag 1is capable of receiving any of the claimed objects).
Regarding claim 35, Parkinson and Brilmyer teach the apparatus of claims 21, further comprising one or more handles (12).
Regarding claim 37, Parkinson and Brilmyer teach the apparatus of claim 25, wherein said flap comprises a strap (as seen in Fig 2).
Regarding claim 39, Parkinson and Brilmyer teach the apparatus of claim 21, further comprises at least one temperature sensor (melting plug 32 acts as a temperature sensor) that monitors a temperature of the inner recess (plug 32 melts when temperature exceeds a predetermined threshold, thus the sensor monitors for high temperatures in the inner recess).
Regarding claim 40, Parkinson and Brilmyer teach the apparatus of claim 22, wherein said fire extinguishing agent is within the two or more layers of said two or more walls of said apparatus (as seen in Fig 2 and 3).


Claims 28, 29 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkinson (U.S. 5,056,603) in view of Brilmyer (U.S. 2013/0146603); further in view of Mathis (U.S. 2012/0118590).
Regarding claim 28, Parkinson and Brilmyer teach the apparatus of claim 27. However, Parkinson does not teach said fire extinguishing agent comprising a gel.
Mathis teaches a fire fire-extinguishing composition comprising a gel (paragraph 0022).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Mathis to provide a fire extinguishing agent comprising of a gel in order to ensure a durable agent that reduces the chance of re-ignition of fire (paragraph 0014). 
Regarding claim 29, Parkinson and Brilmyer teach the apparatus of claim 27. However, Parkinson does not teach said fire extinguishing agent comprising water.
Mathis teaches a fire fire-extinguishing composition comprising the step of mixing a water-thickening agent with a foaming agent (paragraph 0012).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Mathis to provide a fire extinguishing agent comprising of water in order to ensure a durable agent that reduces the chance of re-ignition of fire (paragraph 0014). 
Regarding claim 33, Parkinson and Brilmyer teach the apparatus of claim 32. However, Parkinson does not teach said fire extinguishing agent being a gel within said walls of said inner recess.
Mathis teaches a fire fire-extinguishing composition comprising a gel (paragraph 0022).
. 

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkinson (U.S. 5,056,603) in view of Brilmyer (U.S. 2013/0146603); further in view of Hesch et al (U.S. 2009/0014188).
Regarding claim 41, Parkinson and Brilmyer teach the apparatus of claim 21. However, Parkinson does not teach the apparatus further comprising fire resistant gloves.
	Hesch teaches a pair of gloves that are able to withstand the temperatures created by a lithium ion battery fire (paragraph 0026).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Hesch to provide the apparatus with fire resistant gloves capable of withstanding battery fires in order to handle the bag and the insides in the event of a fire. 

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant has not amended independent claim 21, instead Applicant argues that Parkinson does not teach a bag that inhibits fire, smoke, fumes and/or excess heat inside the 
Examiner respectfully disagrees. Since Parkinson teaches all of the claimed structural features of the bag, it is deemed capable of performing the claimed functionality. In other words, a bag that is configured to protect the inner contents from an outside fire, like Parkinson’s, is also capable of containing a fire inside the bag, since their structures are the same. Such structure being a gas-tight fire resistant bag. Therefore, Parkinson has the capability of performing the claimed structure. 
Regarding the argument made about why one of ordinary skill would or wouldn’t use the bag of Parkinson for an opposite function, Examiner notes that this rational is only studied when an obviousness rejection is made. In the present case, Examiner is not stating that it would be obvious to use the bag of Parkinson in a different manner than intended. Examiner is stating that the device of Parkinson is more than capable of performing the claimed function. Whether it’d be obvious to one of ordinary skill in the art to use the bag like that or not, is a moot debate. As such, Examiner does not need to provide rationale to support that argument.  
Since, it has been demonstrated that the device of Parkinson is capable of performing the claimed function, Applicant is advised to claim structural differences that differentiate the bag of Parkinson from the claimed invention. 
Secondly, Applicant argues that modifying Parkinson with Brilmyer to include a smoke filtering vent system is not proper because it would go against the purpose of Parkinson, since 
Lastly, Applicant argues that Parkinson and Brilmyer are not analogous art because Parkinson is concerned with a container that protects the inside contents from an outside fire, while Brilmyer teaches a container that contains a fire started inside the container. Examiner respectfully disagrees. Parkinson and Brilmyer are pertinent to one another because they both teach containers built in a gas-tight manner, which are fire resistant or made to withstand heat form a fire. Therefore, these two publications are at least reasonably pertinent to one another. 
Examiner asserts that the claims are properly rejected in view of the cited prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752